DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.
Claims 1-47 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-47 are rejected under 35 U.S.C. 103 as being unpatentable over L’Hocine et al. (“Composition and Functional Properties of Soy Protein Isolates Prepared Using Alternative Defatting and Extraction Procedures”, Journal of Food Science, Vol. 71, Nr. 3, (2006), pp. C137-C145) in view of Smith et al. (“Soybean Protein, Precipitation from Water and Alkaline Dispersions by Acids and by Electrodialysis, “ Industrial and Engineering Chemistry, October 1939, pp. 1284-1288) and Segall et al. (US 2010/0330250).
Regarding claims 1-3, 6-9 and 14-47, L’Hocine et al. disclose a process of producing a soy protein isolate having a protein content of 85 to 96% (dry weight) comprising the steps of: (a) dispersing defatted soy flakes in water; (b) adjusting the pH to 9.0 with 2N NaOH and stirring for 45 min at 55ºC; (c) centrifuging to obtain a supernatant (i.e., aqueous soy protein solution); (d) adjusting the pH of the supernatant to a pH 4.5 and stirring for 45 min at 25ºC; (e) separating the pH adjusted supernatant to obtain a precipitate (f) washing the precipitate; (g) resolubilizing the precipitate and pH 5, 6 or 7; and (h) drying the resolubilized precipitate to form a soybean protein isolate (p. C138/Figure 1).
While L’Hocine et al. disclose adjusting the pH of the supernatant to an acid pH of 4.5 the reference is silent with respect to a pH ranging from about 1.5 to about 3.6.  
Smith et al. teach precipitation of soybean protein from water and alkaline dispersion by acids (p. 1284/Abstract).  Smith et al. teach that the precipitation of soy bean protein from water or an alkaline solution is pH dependent (p. 1285/Table I, p. 1286/Table II and Figure 1).  For example, using H2PO4 to precipitate and at a pH of 4.5 about 12.2 % of the protein is left behind in the supernatant while at a pH of 3.6, 23.3 % of the protein is left behind in the supernatant (p.1286/Table II).  
L’Hocine et al. and Smith et al. are combinable because they are concerned with the field of endeavor, obtaining a soy protein product from a soy protein source by acid solubilization/precipitation.  Given Smith et al. teach that the degree of soy protein solubilization, or precipitation, is pH dependent, the person of ordinary skill in the art prior to the effective filing date of the present application, would have been motivated to adjust the precipitation pH, including in the claimed range of about 1.5 to about 3.6, to obtain differing profile of protein fractions. 
While L’Hocine et al. disclose obtaining a soybean protein isolate from an acid precipitate, the reference is silent with respect to recovering protein from the resulting supernatant (i.e. second supernatant). 
Segall et al. teach a process of obtaining a soy protein product having a protein content of about 60 wt% (N x6.25) d.b. (Abstract, [0006]).  Segall et al. teach the process comprises the steps of: (a) extracting a soy protein source with water at a temperature of about 1ºC to about 35ºC and a pH of from about 1.5 to about 11 to cause solubilization of soy protein from the protein source and to form an aqueous protein solution ([0065]); (b) separating the aqueous protein solution from residual soy protein source ([0066]); (c) partially concentrating the aqueous protein solution ([0067]; (d) adding calcium salt solution to the partially concentrated protein solution to a conductivity of about 5 to about 30 mS to cause a precipitate to form ([0069]; (e) removing the precipitate from the partially concentrated protein solution ([0070]; (f) further increasing the protein concentration of the partially concentrated protein solution ([0071]; (g) diluting the concentrated protein solution into about 2 to about 20 volumes of water ([0073]; (h) adjusting the pH of the aqueous protein solution to a value within the range of about 1.5 to about 4.4 (in a range overlapping the claimed range -[0074]); (i) polishing the acidified protein solution (i.e. separating the acid insoluble solid material from the acidified protein solution by filtration-[0075]); (j) concentrating the acidified protein solution ([0076]; (k) optionally diafiltering the concentrated acidified protein solution ([0077]); and (l) optionally drying the concentrated and optionally diafiltered acidified protein solution ([0078]).  Segall et al. disclose wherein the aqueous soy protein solution has a protein concentration of about 5 to about 50 g/L ([0104]).
L'Hocine et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely obtaining soy protein products using acid precipitation.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have treated the second supernatant obtained in the method of modified L’Hocine to steps of concentrating, diafiltering and drying, as taught by Segall et al, to obtain another high protein product.
Specifically, regarding claim 6, given modified L’Hocine et al. disclose washing a precipitate, since the wash would necessarily comprise some protein, it would have been obvious to the person of ordinary skill in the art prior to the effective filing date of the present invention to have added it back with the second supernatant to increase the protein yield. 
Specifically, regarding claims 15-20, Segall et al. teach subjecting the acidified aqueous protein solution to a heat treatment step to inactivate heat labile anti-nutritional factors including trypsin inhibitors ([0128]).  Segall et al. also disclose wherein the heating step provides the additional benefit of reducing the microbial load (i.e. pasteurize-[0128]).  Segall et al. disclose the heat treatment is effect at a temperature ranging from about 70ºC to about 160ºC for about 30 seconds to about 5 minutes ([0128]).  Segall et al. disclose wherein the heat treated acidified soy protein solution may be cooled for further processing to a temperature of about 2ºC to about 60ºC ([0128]).
Specifically, regarding claim 21, Segall et al. detach wherein the acidified aqueous protein solution is dried to provide the soy protein product having a protein content of at least about 60 wt% (N x 6.25) d.b.([0142]).  
Specifically, regarding claims 22 and 23, Segall et al. teach the acidified aqueous protein solution is subjected to a concentration step to produce a concentrated acidified soy protein solution having a protein concentration of about 50 to about 300 g/L), wherein the concentration step is affected by ultrafiltration using a membrane having a molecular weight cut-off of about 3,000 to about 1,00,000 ([0129]-[0130]).  
Specifically, regarding claims 24-29, Segall et al. teach the concentrated acidified soy protein solution may be subjected to a diafiltration step using water wherein the diafiltration is effected using from about 2 to about 40 volumes of a diafiltration solution ([0132]).  Segall et al. disclose the diafiltration step may be effected until no significant further quantities of contaminants or visible color are present in the permeated or until the retentate has been sufficiently purified so as to provide a soy protein isolate with a protein content of at least about 90 wt% (N x 6.25) d.b. ([0132]). Segall et al. disclose wherein the diafiltration step is effected using a membrane having a molecular weight cut-off of about 3,000 to 1,000,000 ([0132]). 
Specifically, regarding claim 30, Segall et al. teach wherein an antioxidant may be present in the diafiltration medium during at least part of the diafiltration step ([0133]).
Specifically, regarding claim 31, Segall et al. teach wherein the concentration and diafiltration steps are effected at a temperature ranging from about 2ºC to about 60ºC ([0134]). 
Specifically, regarding claims 32-36, Segall et al. also teach wherein the concentrated or diafiltered acidified soy protein solution is ejected to a heat treatment effect to inactivate heat-labile anti-nutritional factors, i.e. trypsin inhibitors ([0128],[136]).  Segall et al. disclose the heat treatment is effect at a temperature ranging from about 70ºC to about 160ºC for about 10 seconds to about 30 seconds to about 5 minutes ([0128]).  Segall et al. disclose wherein the heat treated acidified soy protein solution may be cooled for further processing to a temperature of about 2ºC to about 60ºC ([0128]).
Specifically, regarding claim 37, Segall et al. teach wherein the concentrated and diafiltered aqueous protein solution may be treated with an adsorbent to remove color and/or odor compounds ([0141]).
Specifically, regarding claims 38 and 39, Segall et al. teach all of the claim limitations as set forth above.  Segall et al. disclose wherein a pasteurization step may be effected on the acidified protein solution prior to drying to reduce the microbial load ([0122], [0142]).  Segall et al. disclose that the pasteurization temperature is effected at a temperature ranging from about 55ºC to about 70ºC for about seconds to about 60 minutes ([0122]).
Specifically, regarding claim 40, Segall et al. teach all of the claim limitations as set forth above.  Segall et al. disclose the concentrated and diafiltered acidified protein solution may be dried to a protein content in excess of 90 wt% (N x 6.25) d.b.([0142]).  
Specifically, regarding claim 41, Segall et al. teach all of the claim limitations as set forth above.  The concentrated and diafiltered acidified protein solution has a pH in the range of 1.5 to 4.4, i.e. less than a pH of 8 as claimed.  No adjustment is required in the process of Segall et al. 
Specifically, regarding claim 42, Segall et al. teach all of the claim limitations as set forth above.  Segall et al. disclose wherein the concentration and diafiltration step are operated in a manner favorable to the removal of trypsin inhibitors ([0138], claim 7).    
Specifically, regarding claims 43-47, Segall et al. teach all of the claim limitations as set forth above.  Segall et al. disclose a reduction in trypsin inhibitor activity may be achieved by exposing soy materials to reducing agents that disrupt or rearrange the disulfide bonds of the inhibitors ([0117]).  Segall et al. disclose the addition of such reducing agents may be effected at various stages of the overall process including in the extract step, at the concentration step, at the diafiltration step, or after diafiltration ([0118]).  
   Regarding claims 4 and 5, modified L’Hocine et al. disclose all of the claim limitations as set forth above.  L’Hocine et al. disclose washing the precipitate with water two times and centrifuged after each washing (p. C138/Figure 1, p. C138/Preparation of soy protein isolates).  L’Hocine et al. also disclose resolubilizing the washed precipitate at a pH of 5, 6 or 7 prior to drying (p. C138/Figure 1).  
While L’Hocine is silent with respect to the amount and pH of the wash water, the person skilled in the art would have been able to determine the optimum wash conditions, in routine processing, to obtain a quality protein isolate product. 
Regarding claim 10, modified L’Hocine et al. disclose all of the claim limitations as set forth above.  L’Hocine is silent with respect to the concentration of protein in the supernatant formed after the extraction step.  Given L’Hocine et al. disclose an extraction step substantially similar to that presently claimed, it necessarily follows the supernatant (i.e. aqueous soy protein solution) would have a protein concentration in the broad range claimed of from about 5 to about 50 g/L.
Regarding claims 11-12, modified L’Hocine et al. disclose all of the claim limitations as set forth above.  While L’Hocine et al. disclose extracting a soy protein source with an aqueous solution, separating out a supernatant and then adjusting pH of the supernatant to an acid pH to form a precipitate, the reference is silent with respect to adding an antioxidant to the extraction water or treating the supernatant with an adsorbent to remove color and/or odor compounds prior to the pH adjustment step.  
Segall et al. teach a process of obtaining a soy protein product wherein the first step comprising extracting a soy protein source with water to cause solubilization of soy protein from the protein source and to form an aqueous protein solution ([0065]).  Segall et al. teach the extraction solution may contain an antioxidant ([0105]).  Segall et al. also teach the aqueous protein solution may be treated with an adsorbent to remove color and/or odor compounds prior to said acidification ([0108]).
 L'Hocine et al. and Segall et al. are combinable because they are concerned with the same field of endeavor, namely obtaining soy protein products using acid precipitation.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have included an antioxidant in the extraction of L’Hocine and treated the resulting supernatant with an adsorbent, as taught by Segall et al. to obtain a high quality soy protein product (e.g. without off color and odor).
Regarding claim 13, modified L’Hocine et al. disclose all of the claim limitations as set forth above.  L’Hocine et al. disclose that the temperature of the extraction solution is centrifuged at 4ºC while separating out the supernatant (p. C138/Figure1).  L’Hocine et al. disclose the temperature of the supernatant when the pH is adjusted is brought to 25ºC (p. C138/Figure 1).
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. 
Applicants submit “[t]he amendment to claim 1 to require both concentration of the acidified soy protein solution using a selective membrane technique and diafiltration of the concentrated soy protein solution are not disclose in either L’Hocine et al. or Smith et al. and therefore claim 1 distinguishes from the combination of L’Hocine et al. and Smith et al.  Applicants submit the “addition of Segall et al. also fails to provide a sufficient teaching to overcome the shortcomings of the combination of LHocine et al. and Smith et al. because Segall et al. employs the use of calcium salt.
See new grounds of rejection set forth above, in view of Segall et al.  
Segall et al. teach a process of obtaining a soy protein product wherein the first step comprising extracting a soy protein source with water to cause solubilization of soy protein form the protein source and to form an aqueous protein solution ([0065]).  Indeed, Segall et al. also teach adding a calcium salt solution, e.g., calcium chloride, to precipitate protein in an aqueous protein solution, however, Segall et al. is applied as a teaching reference.  It is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). This reference teaches a certain concept, namely the concept of concentrating and diafiltering an aqueous protein solution to obtain a protein product, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759